DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 10-27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant has made the argument that the claimed fracture toughness range along with the separator having a larger width than the width of the glass layer yields unexpected results. However, the claimed fracture toughness range of 1.5 to 6 MPa.m1/2 is not specifically disclosed in the instant Specification. Instead the instant Specification discloses two ranges 2 to 6 MPa.m1/2 and 1.5 to 10 MPa.m1/2 (see instant Specification, [0038]). Further, there is no specifically disclosed embodiment with the claimed fracture toughness value and the separator having a greater width than the glass layer (see MPEP 2163 1. B.). Where unexpected results is argued, it is not sufficient for the disclosure to only contain a genus of the claimed species since it is not clear that the inventor had possession of the claimed invention with its unexpected results at the time of the invention. Thus, the invention as claimed is not considered to have reasonably conveyed to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the invention was filed.
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-11, 13-15, 19-20, 22-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige et al. (WO 2017/010499 A1) in view of Watanabe (US Pub. 2015/0146294) and Saijo et al. (JP 2012-224059 A) where US Pub. 2018/0203173 A1 will be used as an English language equivalent for the WO publication and all cites will refer to the US publication.
Regarding claim 1, Murashige discloses an optical laminate comprising a thin glass sheet with a thickness of 100 microns or less, protective film (first transparent film), a polarizing plate on one side of the glass (abstract, [0006], [0014]) and a pressure sensitive adhesive on the surface of the polarizing plate opposite the glass ([0018]). A separator may further be placed on the pressure sensitive adhesive layer (polarizer, pressure sensitive adhesive, and separator on glass in this order) ([0018]). The laminate is provided in the form of a roll and is flexible (abstract, [0011] and [0019]) which is considered to disclose the glass being flexible as part of the flexible laminate. The protective film has a fracture toughness of 2 to 6 MPa.m1/2 ([0045]). Further, given the materials used to form the protective film are the same as the materials used to form the transparent film in the instant Specification and the laminate is to be used on a display element, the protective film would expected to be transparent as claimed (Murashige, [0037] and [0011] and instant Specification, [0036]). 
Murashige does not disclose the length of the laminate. 
Watanabe discloses a polarization plate comprising a glass film, adhesion layer, and polarizing element (abstract) which is wound into a roll shape where the length to width of the laminate is 10 to 3,000 ([0028]-[0029]) and the length of the laminate may be 1,000 mm ([0312]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the laminate which is formed into a roll in Murashige may have a length of 1,000 mm as taught in Watanabe as a known suitable length for an optical laminate which is formed into a roll (Watanabe, [0312]). 
Murashige does not disclose the separator having a greater width than the thin glass where the layer protrudes at both ends in the width direction.
Saijo discloses a glass film laminate and glass film laminate roll comprising a glass film and support film provided via an adhesive layer ([0001], [0010]) where it is known to have a protective film that has a greater width than the glass film and protrude on the side regions of the glass film (see [0004] which discloses a plastic layer protruding from the sides of the glass). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the layers including the separator in Murashige could be provided to have extra width than the thin glass so that the layer protrudes over the width sides of the thin glass to prevent damage to the glass and improve handleability as taught in Saijo (Saijo, [0003]-[0004]). 
Regarding claim 2, Murashige discloses the polarizer having a thickness of 1 to 80 microns, and preferably 20 microns or less ([0030]). 
Regarding claim 3, Murashige does not specifically disclose the thickness of the pressure-sensitive adhesive but does disclose generally the optical laminate having a thickness of 1 to 300 micron ([0017]) so the pressure-sensitive adhesive must fall within this thickness to be a part of the laminate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 6, Murashige does not specifically disclose the thickness of the separator but does disclose generally the optical laminate having a thickness of 1 to 300 micron ([0017]) so the separator must fall within this thickness to be a part of the laminate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 10, Murashige discloses using adhesive between the thin glass and protective layer (Fig. 1 and [0014]).
Regarding claim 11, Murashige discloses the adhesive having a thickness of 10 microns or less ([0060]). 
Regarding claim 13, Murashige does not disclose the protective film being stretched to have anisotropy so it would be expected to be optically isotropic ([0037]-[0046]).
Regarding claims 14 and 19, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the layers in Murashige including the protective layers could be provided to have extra width than the thin glass so that the layer protrudes over the width sides of the thin glass to prevent damage to the glass and improve handleability as taught in Saijo (Saijo, [0003]-[0004]).
Regarding claim 15, Murashige discloses a protective film (first and second transparent film) being on each side of the polarizer ([0028]) where given the material used to form the protective film are the same as the materials used to form the transparent film and the laminate is to be used on a display element, the protective film would expected to be transparent as claimed (Murashige, [0037] and [0011] and instant Specification, [0036]). 
Regarding claims 20, 22, and 24, Murashige discloses the laminate further comprising an antireflection layer, an antiglare layer (light diffusion layer), and antistatic layer ([0018]). 
Regarding claim 23, Murashige discloses a protective film (first and second transparent films) on each side of the polarizer ([0028]) where given the material used to form the protective film are the same as the materials used to form the transparent film and the laminate is to be used on a display element, the protective film would expected to be transparent as claimed (Murashige, [0037] and [0011] and instant Specification, [0036]). Murashige further discloses an adhesive layer to adhere the polarizer and thin glass (easily-adhesive on polarizer) ([0059]).
Regarding claim 25, Murashige discloses a peelable resin film on the thin glass surface opposite the polarizer ([0049]).
Regarding claim 26, Murashige does not specifically disclose the thickness of the peelable resin film but does disclose generally the optical laminate having a thickness of 1 to 300 micron ([0017]) so the resin film must fall within this thickness to be a part of the laminate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claims 27 and 29, Murashige discloses a peelable resin film on the thin glass surface opposite the polarizer which is attached through an adhesive layer ([0049]). A resin layer attached with an adhesive is considered to provide crack extension prevention (see instant claim 8) where if there is a layer on the glass to protect the glass, it would be expected to cover the entire layer of glass including the end portions in the width direction. 
In the alternative, claims 3, 6, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Watanabe and Saijo as applied to claim 1 above, and further in view of Yasui et al. (WO 2016/204154 A1) where US Pub. 2018/0157125 A1 will be used as an English language equivalent and all cites will refer to the US publication.
Regarding claims 3 and 6, Murashige in view of Watanabe and Saijo discloses the roll of claim 1 as discussed above. Murashige does not disclose a specific thickness for the pressure-sensitive adhesive or separator layer.
Yasui discloses a double sided pressure-sensitive adhesive layer attached polarizing film comprising a polarizing film and pressure sensitive adhesive and separator which may be peeled so the film may be attached to a display element (abstract, [0012], [0013], [0016] and [0036]). The pressure-sensitive adhesive and separator on this side has a thickness of 5 to 25 microns ([0088]) and 20 to 50 microns ([0183]) respectively. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the pressure-sensitive adhesive and separator in Murashige may have the thicknesses taught in Yasui to have sufficient peel strength and prevention of dents (Yasui, [0183]) as well as reworkability, costs, and endurance (Yasui, [0088]).
Regarding claim 23, Murashige in view of Watanabe discloses the roll of claim 1 as discussed above. To the extent the adhesive layer in Murashige is not considered an easily-adhesive layer, Yasui discloses that the polarizer and transparent protective film are laminated with an adhesion-facilitating layer which is considered equivalent to an easily-adhesive layer (Yasui, [0081]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polarizer or transparent protective film layers in Murashige may have an adhesion-facilitating layer to facilitate adhesion between adjacent layers. 
Claims 12-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Watanabe and Saijo as applied to claim 9 or 15 above, and further in view of Yamaoka et al. (US Pub. 2007/0182898 A1).
Murashige in view of Watanabe and Saijo discloses the roll of claim 9 or 15 as discussed above. Murashige does not specifically disclose the protective film being an optically isotropic or anisotropic film where the anisotropic film includes an obliquely stretched quarter wave plate or includes two or more layer with different optical anisotropy.
Yamaoka discloses a retardation plate with protective films (abstract) for use on polarizing plates which have transparent, isotropic protective layers ([0002], [0037], [0042], [0072], [0075] and Fig. 3). The retardation plate has proper retardation according to the purpose of use such as various kinds of wavelength plates where two or more retardation plates may be laminated to control the optical properties ([0045] and [0091]-[0094]) and where plates may include half wavelength and quarter wavelength plates ([0084] and [0090]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polarizer in Murashige may have a transparent isotropic protective film to provide additional mechanical strength, heat stability, and moisture cover property to the polarizer as taught in Yamaoka (Yamaoka, [0072] and [0075]) as well as one or more optically anisotropic films including a quarter wavelength plate and films with different anisotropic properties to control the polarized light as further taught in Yamaoka (Yamaoka, [0045], [0084], [0090]-[0093]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Watanabe and Saijo as applied to claim 1 above, and further in view of Inoue et al. (US Pub. 2020/0051466 A1).
Murashige in view of Watanabe and Saijo discloses the roll of claim 1 as discussed above. Murashige discloses including other functional layers ([0018]) but does not specifically disclose one of those layers being an antifouling layer.
Inoue discloses a cover member for a display panel comprising a glass sheet (abstract) where the glass sheet may further comprise a functional layer including an antireflection layer, antiglare layer, and/or antifouling layer ([0125]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that one of the functional layers that may have been provided on the surface of the thin glass opposite the polarizer would include an antifouling layer as taught in Inoue to provide antifouling properties to the surface of the glass.

Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive. 
Applicant argues Murashige in view of Watanabe and Saijo fails to disclose the claimed invention. Applicant argues the newly claimed separator with a width larger than the glass sheet and a transparent film with the claimed fracture toughness gives results that are unexpected in terms of suppressing crack extension which translates to improved flexibility of the optical laminate. Applicant supports this argument with a Declaration which has 5 examples, two that satisfy the claimed language and three that do not. Applicant argues that given none of the references disclose both a transparent film with the claimed fracture toughness and a separator with the width larger than the glass sheet, and given none of the reference identify the extension of cracks as a particular concern, the claimed invention is non-obvious over the prior art. Examiner respectfully disagrees. 
The Declaration by Murashige (hereafter “Declaration”) under 37 CFR 1.132 filed 10/7/2022 is insufficient to overcome the rejection of claims 1-3, 6, 10-27, and 29  based upon 35 USC 103 as set forth in the last Office action because:  the declaration does not establish results which are unexpected and significant.
The Declaration provides two examples with separators that have a width greater than the width of the glass sheet and fracture toughness of 5.2 and 2.1 MPa.m1/2 and three comparative examples two with the same fracture toughness of 5.2 and 2.1 Mpa.m1/2 and the separator width not being larger than the glass sheet and one with a greater width but a fracture toughness of 1.1 MPa.m1/2. The examples that meet the limitations of the claimed invention had no extension cracks and those that did not had cracks when tested. 
As an initial matter the results are not commensurate in scope with the claimed invention. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Here, the examples use specific compositions for each layer and have specific thicknesses for each layer. These limitations are not present in the claim language, and there is not a sufficient variety of examples such that the results would be expected to be present for all layer compositions at all thicknesses. Further, there are not a sufficient number of tests inside and outside the claimed fracture toughness range. There are no tests above the claimed fracture toughness range, and only two tests inside the range which are not close to the range endpoints. Thus, there are both not sufficient number tests inside and outside the claimed range nor are there enough tests to establish the results would be present in the claimed genus, so the results are not commensurate in scope with claimed invention.
Further, the Applicant has failed to meet the initial burden of proving the results are unexpected. Murashige discloses the claimed fracture toughness range for a transparent film on the glass sheet so that the only two claimed properties Murashige is not considered to disclose is the length of the glass sheet and the separator having a greater thickness (see discussion above). Further, Murashige specifically discloses that the fracture toughness of the transparent film should be set to prevent the development of cracks in the glass sheet (Murashige, [0045]) and Saijo discloses that a wider film is used to protect the edges of a glass sheet which is considered to disclose preventing cracks (Saijo, [0004]). Therefore, the prior art is considered to teach preventing cracks in the glass sheet and the use of a wider sheet would have the expected benefit of preventing cracks. Thus, the benefits shown in the examples presented by the Declaration are expected. "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). 
The Declaration fails to establish unexpected results and the results presented in the Declaration are not commensurate in scope with the claimed language so that the Declaration does not rebut the prima facie case of obvious presented above. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783